April 2, 2013




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                      EX PARTE FELIPE JESUS JUAREZ

NO. 14-12-00564-CR
NO. 14-12-00565-CR
NO. 14-12-00566-CR

                     ________________________________

     This cause was heard on the transcript of the record of the court below.
Having considered the record, the Court holds that there was no error in judgment.
The Court orders the judgment AFFIRMED.

      The Court orders appellant, FELIPE JESUS JUAREZ, to pay all costs
incurred in this appeal.

      The Court orders this decision certified below for observance.